On appellant's motion for rehearing attention is called to an error by reason of the words in the clause "which said residue she thereby gave and bequeathed to Ruth Hansen Curry" that is in the second last sentence in the preliminary statement and immediately preceding the court's opinion herein.  As the matter thus erroneously stated in that clause is immaterial and does not affect in any respect the conclusions and determination stated in the opinion, the clause will be stricken.
By the Court. — Motion for rehearing denied with costs. *Page 270